DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 233, 238, 240, 242, 262, 263 are amended and filed on 5/18/2022.
The amendment to claims overcome the 112 rejection and claim objection in the action mailed on 2/28/2022.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 218-232, 236-237, directed to invention non-elected without traverse.  Accordingly, claims 218-232, 236-237 been cancelled.
Allowable Subject Matter
Claims 233-234, 238, 240, 242-248, 255-263 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 233, a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, the discharge control means being operable from the first state to the second state in response to one of a first electrical control signal and a first pneumatic control signal, and being operable from the second state to the first state in response to one of a second electrical control signal and a second pneumatic control signal, the first electrical control signal comprising one of  an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of operation of or commencement of operation of the instrument in the cavity generated by one of a status sensor monitoring operational status of the instrument, and an instrument control system controlling operation of the instrument, the second electrical control signal comprising one of an electrical signal generated by the manually operated electrical switch in a second state thereof, an electrical signal indicative of ceasing of operation of the instrument in the cavity generated by one of the status sensor monitoring operational status of the instrument, and the instrument control system controlling operation of the instrument, and an electrical signal generated by a timer, timing out a predefined time period from commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Noda et al. (US. 5,476,447) (“Noda”) is the closest prior art of record . Even though Noda discloses a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, the discharge control means being operable from the first state to the second state in response to one of a first electrical control signal and a first pneumatic control signal, and being operable from the second state to the first state in response to one of a second electrical control signal and a second pneumatic control signal, Noda fails to disclose the first electrical control signal comprising one of  an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of operation of or commencement of operation of the instrument in the cavity generated by one of a status sensor monitoring operational status of the instrument, and an instrument control system controlling operation of the instrument, the second electrical control signal comprising one of an electrical signal generated by the manually operated electrical switch in a second state thereof, an electrical signal indicative of ceasing of operation of the instrument in the cavity generated by one of the status sensor monitoring operational status of the instrument, and the instrument control system controlling operation of the instrument, and an electrical signal generated by a timer, timing out a predefined time period from commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity.
As to claim 262, a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, the discharge control means being operable from the first state to the second state in response to one of a first electrical control signal and a first pneumatic control signal, and being operable from the second state to the first state in response to one of a second electrical control signal and a second pneumatic control signal, the first electrical control signal comprising one of an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of ceasing of operation of the instrument in the cavity generated by one of the status sensor monitoring operational status of the instrument, and the instrument control system controlling operation of the instrument, and - an electrical signal generated by a timer, timing out a predefined time period from commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Noda et al. (US. 5,476,447) (“Noda”) is the closest prior art of record . Even though Noda discloses a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, the discharge control means being operable from the first state to the second state in response to one of a first electrical control signal and a first pneumatic control signal, and being operable from the second state to the first state in response to one of a second electrical control signal and a second pneumatic control signal, Noda fails to disclose the discharge control means being operable from the first state to the second state in response to one of a first electrical control signal and a first pneumatic control signal, and being operable from the second state to the first state in response to one of a second electrical control signal and a second pneumatic control signal, the first electrical control signal comprising one of an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of ceasing of operation of the instrument in the cavity generated by one of the status sensor monitoring operational status of the instrument, and the instrument control system controlling operation of the instrument, and - an electrical signal generated by a timer, timing out a predefined time period from commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument.
As to claim 263, a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, operating the discharge control means to increase the rate at which the insufflating fluid is discharged from the cavity in response to a first electrical control signal or a first pneumatic control signal, the first electrical control signal being derived from one of, - an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of operation of or commencement of operation of the instrument in the cavity generated by one of a status sensor monitoring operational status of the instrument, and an instrument control system controlling operation of the instrument in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Noda et al. (US. 5,476,447) (“Noda”) is the closest prior art of record . Even though Noda discloses a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity, the undesirable gas resulting from a procedure being carried out with an instrument in the cavity, the method comprising: delivering insufflating fluid to the cavity, monitoring a pressure of the insufflating fluid in the cavity, Noda fails to disclose operating the discharge control means to increase the rate at which the insufflating fluid is discharged from the cavity in response to a first electrical control signal or a first pneumatic control signal, the first electrical control signal being derived from one of, - an electrical signal generated by a manually operated electrical switch in a first state thereof, and - an electrical signal indicative of operation of or commencement of operation of the instrument in the cavity generated by one of a status sensor monitoring operational status of the instrument, and an instrument control system controlling operation of the instrument.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 5/18/2022, with respect to claims 233, 262, 263 have been fully considered and are persuasive.  The 112 rejection of claims 233, 262, 263 has been withdrawn. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783